Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-7, 10-13, 18, 19 and 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments are persuasive and the previous 35 USC 103 rejections over Gelles, Minamide, Kuwahara and Patel.  The prior art or record fails to teach or suggest the block copolymer (A) comprising (A1) and (A2)  wherein (A1) comprises a polymer block (a2) that comprises (a2-1) of a block chain comprising a 1,4 bond in an amount of 50% by mole or less and the polymer block (a2) in (A2) comprises a polymer block (a2-2) with a block chain comprises a 1,4-bond in an amount of 70% by mole or larger.
Minamide differs and teaches a block copolymer of an aromatic vinyl and a conjugated diene and teaches the blocks have bonds of 1,2 and 3,4 bonding.  Minamide refers to 1,4 bonding however Minamide measures the percentage as total percentage of 1,2 and 3,4 bonding and not only the 1,4 bonding as claimed.  Additionally, Minamide does not teach or suggest the claimed percentage of 1,4-bonds in a block in (A1) is less than 50% while the amount of 1,4 bonding in a block in (A2) is greater than 70%.  Minamide differs and does not teach or suggest the copolymer (A1) has a different 1,4 bonding than copolymer (A2).  Minamide teaches the polymer can be extruded but is not specific with regard to extruding a fiber nor making a nonwoven fabric as claimed.
Gelles, Kuwahara and Patel differs and fail to teach or suggest a blend of the copolymers (A1) and (A2) and fail to teach or suggest the copolymers respectively have 1,4-bonds that are 50% or less and 70% by mole or greater.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796